On Rehearing.2
This cause having come on for hearing En Banc June 26, 1956, on motion of appellants for leave to present to the trial court a motion to vacate judgment and grant a new trial, and the court having heard the argument of counsel and considered the motion,
It is Hereby Ordered, Adjudged, and Decreed that the motion for leave to present to the trial court a motion to vacate judgment and grant a new trial is denied.
By the Court: Charles T. Donworth,

Acting Chief Justice


See 47 Wn. (2d) 520, 288 P. (2d) 475. Rehearing limited to question determined herein. Rep.